Citation Nr: 0816050	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
May 3, 2007, and greater than 20 percent thereafter, for 
status-post stress fracture of the left third metatarsal 
head.

2.  Entitlement to an initial rating greater than 10 percent 
for scarring of the right foot.

3.  Entitlement to a higher initial rating for scarring of 
the left foot, evaluated as noncompensable prior to October 
28, 2003 and 10 percent thereafter.

4.  Entitlement to an initial rating greater than 10 percent 
for chronic dermatitis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 2000 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A January 2002 RO rating decision granted the veteran's 
claims of service connection for "bilateral chronic foot 
dermatitis," assigning a single 10 percent rating effective 
October 2, 2000, and for residuals of a left foot injury, 
assigning a zero percent rating effective October 2, 2001.  
The veteran has appealed the initial ratings assigned for his 
dermatitis and left foot injury.

In a January 2004 rating decision, the RO redesignated use of 
the diagnostic code used to evaluate the veteran's chronic 
dermatitis, finding that an "increased" evaluation could be 
provided by separately providing 10 percent evaluations for 
scarring for each foot under Diagnostic Code (DC) "7806-
7801."  At that time, the RO "continued" a 10 percent 
rating for scarring of the right foot due to chronic 
dermatitis (formerly evaluated as bilateral chronic foot 
dermatitis), and "granted service connection" for scarring 
of the left foot due to chronic dermatitis, assigning a 
10 percent rating effective October 28, 2003.

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  The hearing 
transcript is associated with the claims folder.

In July 2005, the Board granted a claim of service connection 
for bilateral eczema of the hands, and remanded the initial 
rating issues to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.

In a November 2005 rating decision, the RO assigned an 
initial 10 percent rating for bilateral eczema of the hands 
effective October 2, 2001.  

In a November 2007 rating decision, the RO assigned a 
20 percent rating to the veteran's service-connected status-
post stress fracture of the left third metatarsal head 
effective May 30, 2007.

For reasons more fully explained below, the Board has 
rephrased the issues listed on the title page to better 
reflect the claims on appeal.


FINDINGS OF FACT

1.  Prior to May 3, 2007, the veteran's service-connected 
status-post stress fracture left third metatarsal head was, 
at most, minimally disabling.

2.  Since May 3, 2007, the veteran's service-connected 
status-post stress fracture left third metatarsal head has 
been, at most, moderately severe.

3.  For the entire appeal period, the veteran's right foot 
scarring, which causes functional limitation of use of the 
feet, has involved an area of less than 12 square inches.

4.  For the entire appeal period, the veteran's left foot 
scarring, which causes functional limitation of use of the 
feet, has involved an area of less than 12 square inches.

5.  For the entire appeal period, the veteran's service 
connected chronic dermatitis has been demonstrated by 
ulceration, extensive lesions and scaling of the feet with 
less extensive erythematous patches of the hands.

6.  The veteran's chronic dermatitis does not result in 
systemic or nervous manifestations, is not exceptionally 
repugnant, affects an area of less than 40 percent of the 
entire or exposed body, and has not required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to 
May 3, 2007, and greater than 20 percent thereafter, for 
status-post stress fracture of the left third metatarsal head 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1, 4.2, 4.7, 4.71a, DC 5299-5283 (2007).

2.  The criteria for an initial rating greater than 10 
percent for scarring of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.118, DC's 
7801-7805 (in effect prior to and after August 30, 2002).

3.  The criteria for an initial 10 percent rating for 
scarring of the left foot effective to the date of claim have 
been met, but the criteria for a higher rating still have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.118, 
DC's 7801-7805 (in effect prior to and after August 30, 
2002).

4.  The criteria for an initial rating 30 percent rating, but 
no higher, for chronic dermatitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.118, DC 7806 (effective 
before and after August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Status-post stress fracture of the left third metatarsal head

The veteran contends that his service-connected status-post 
stress fracture of the left third metatarsal head is more 
disabling than currently evaluated.

The veteran's service-connected status-post stress fracture 
of the left third metatarsal head is evaluated as zero 
percent disabling prior to May 3, 2007, and as 20 percent 
disabling thereafter, by analogy to 38 C.F.R. § 4.71a, 
DC 5299-5283 (malunion or non-union of the tarsal or 
metatarsal bones).  See 38 C.F.R. § 4.71a, DC 5299-5283 
(2007).

A 10 percent rating is assigned under DC 5283 for moderate 
malunion or non-union of the tarsal or metatarsal bones.  A 
20 percent rating is assigned for moderately severe malunion 
or non-union of the tarsal or metatarsal bones.  A 30 percent 
rating is assigned for severe malunion or non-union of the 
tarsal or metatarsal bones.  Finally, a Note to DC 5283 
indicates that a 40 percent rating is assigned for malunion 
or non-union of the tarsal or metatarsal bones with actual 
loss of use of the foot.  Id.

The evidence for the period prior to May 3, 2007, shows that, 
at the veteran's enlistment physical examination in January 
2000, he denied any history of foot trouble.  Clinical 
evaluation was normal except for burns scars on both feet.

In June 2000, the veteran complained of left foot pain when 
running for physical training.  Objective examination showed 
tenderness over the exterior tendons and swelling in the left 
foot.  The assessment included tendonitis.

In August 2000, the veteran complained of left foot nerve 
damage resulting from cellulitis.  Objective examination 
showed tenderness at the lateral aspect of the left foot, a 
full range of motion, and no swelling or redness.  X-rays of 
the left foot showed a healing fracture involving the third 
metatarsal bone.  The assessment was left foot pain, rule-out 
fracture.  Following subsequent outpatient treatment later in 
August 2000, the assessment included status-post fracture of 
the third left metatarsal head (stress fracture).

X-rays of the left foot in October 2000 showed continued 
healing fracture of the third metatarsal bone and no acute 
fractures or dislocations.

On outpatient physical therapy in October 2000, the veteran 
complained of chronic left ankle pain and a healing third 
metatarsal stress fracture.  Objective examination showed an 
antalgic gait with walking on the lateral aspect of the left 
foot, a full active range of motion, tenderness to palpation 
over the third metatarsal head of the left foot, and no 
swelling.  The assessment was stress fracture of the left 
third metatarsal head.

On outpatient treatment in November 2000, the veteran 
complained of left foot pain.  The assessment included an 
improving left third metatarsal stress fracture.

On periodic physical examination in February 2001, the 
veteran reported a history of foot trouble which the in-
service examiner attributed to questionable nerve damage in 
the left foot secondary to cellulitis.  Clinical evaluation 
showed decreased weight bearing in the left foot due to pain 
from resolved cellulitis and a healed fracture of the left 
third metatarsal head.

On physical examination in May 2001, conducted as part of a 
Medical Evaluation Board, the veteran complained of 
complained of persistent left foot pain since entering on to 
active service.  X-rays had shown consistently a fracture of 
the left third metatarsal head.  According to the in-service 
examiner, the veteran's pain rating was slight and 
intermittent.  The diagnoses included a stress fracture of 
the left third metatarsal head.  The in-service examiner 
referred the veteran to a Physical Evaluation Board (PEB).  
The PEB subsequently concluded that the veteran should be 
separated from active service due to, among other things, a 
stress fracture of the third metatarsal head.  

On VA examination in May 2001, the veteran complained of a 
stress fracture of the left ankle, constant left ankle pain 
when at rest, weakness, fatigability, lack of endurance, 
flare-ups on prolonged walking.  Physical examination showed 
that the veteran's left ankle joint appeared abnormal due to 
eczematous changes and healing scars from previous cellulitis 
pustules which were drained, and a normal active range of 
motion in the left ankle with pain throughout the range of 
motion.  The VA examiner stated that applying the DeLuca 
criteria did not result in any additional lost motion.  X-
rays of the left foot and ankle were normal.  The VA examiner 
commented that, although the veteran complained of pain 
throughout range of motion testing, there were no objective 
findings on examination.  This examiner also stated that the 
veteran was unable to tolerate prolonged walking or running.  
The diagnoses included status-post stress fracture and 
chronic left ankle strain.

On VA examination in October 2003, the veteran complained of 
pain and weakness at rest, swelling and fatigue when standing 
or walking, and an inability to stand for long periods of 
time without pain.  Physical examination showed normal 
posture and gait, no signs of abnormal weight bearing, 
painful motion and tenderness in the left foot, and no pes 
planus.  X-rays of the left foot were within normal limits.  
The diagnoses included status-post stress fracture of the 
left third metatarsal head.

The veteran complained of left foot pain on VA outpatient 
treatment in August 2005.  His pain improved with medication 
and worsened when standing.  His pain also was improved when 
walking on his left heel.  Objective examination showed 
minimal tenderness to palpation in the midfoot of the left 
foot.  The assessment was foot pain.

On VA examination on May 3, 2007, the veteran complained of 
continuing left foot fractures since active service.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran denied any weakness or 
incoordination although he experienced fatigue after walking 
for long periods of time or standing on his feet.  Physical 
examination of the left foot showed full strength, pain with 
range of motion of the second and third metatarsophalangeal 
joints, no pain or crepitus on range of motion testing of the 
left ankle, pain on palpation of the sinus tarsi, anterior 
talo-fibular ligament, fifth metatarsal base, dorsal aspect 
of the second metatarsophalangeal joint, and the plantar 
aspect of the first and second metatarsal head, and an a 
propulsive gait with loading of the lateral foot 
(supination).  X-rays of the feet showed no evidence of 
fracture or dislocation and were normal.  The VA examiner 
stated that the veteran was currently experiencing only 
slight pain due to his residuals of stress fracture of the 
third metatarsal head of the left foot.  There was no 
weakness, incoordination, or excessive fatigability of the 
left foot secondary to the stress fracture.  The assessment 
included residuals of stress fracture third metatarsal head 
of the left foot.  In an August 2007 addendum to this 
examination report, the VA examiner stated that the veteran 
experienced pain with range of motion of the second and third 
metatarsophalangeal joint but no limitation of motion.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable rating prior to May 3, 2007, and greater than 
20 percent thereafter, for status-post stress fracture of the 
left third metatarsal head.  Prior to May 3, 2007, there is 
no objective medical evidence of moderate malunion or non-
union of the tarsal or metatarsal bones such that an initial 
compensable rating is warranted.  Instead, the evidence shows 
that the veteran fractured his left third metatarsal head 
during active service and that this fracture was healing by 
the time of his separation from service.  In fact, just prior 
to his service separation, an in-service examiner concluded 
in May 2001 that the veteran's pain from his healed fracture 
was slight and intermittent.  VA x-rays of the veteran's left 
foot and ankle in May 2001 were normal.  The VA examiner 
stated in May 2001 that there were no objective findings 
supporting the veteran's continued complaints of left foot 
pain and applying the DeLuca criteria did not result in any 
additional lost motion.  Although the veteran continued to 
complain of left foot pain in October 2003, he had normal 
posture and gait, no signs of abnormal weight bearing, 
painful motion and tenderness in the left foot, and left foot 
x-rays were normal.  And there was only minimal tenderness to 
palpation in the left foot on outpatient treatment in August 
2004.  Without evidence of moderate malunion or non-union of 
the tarsal or metatarsal bones, the Board finds that an 
initial compensable rating prior to May 3, 2007, for service-
connected status-post fracture left third metatarsal head is 
not warranted.  

On VA examination on May 3, 2007, the veteran had pain with 
range of motion of the second and third metatarsophalangeal 
joints and pain on palpation of the sinus tarsi, anterior 
talo-fibular ligament, fifth metatarsal base, dorsal aspect 
of the second metatarsophalangeal joint, and the plantar 
aspect of the first and second metatarsal head, and an a 
propulsive gait with loading of the lateral foot 
(supination).  The VA examiner concluded that the veteran 
experienced pain with range of motion of the second and third 
metatarsophalangeal joint but no limitation of motion; this 
appears to be the basis for assigning a higher 20 percent 
rating for service-connected status-post stress fracture left 
third metatarsal head.  See 38 C.F.R. § 4.71a, DC 5283 
(2007).  Without evidence of severe malunion or non-union of 
the tarsal or metatarsal bones, the Board finds that an 
initial rating greater than 20 percent since May 3, 2007, for 
service-connected status-post stress fracture left third 
metatarsal head also is not warranted.

In deciding this issue, the Board acknowledges the veteran's 
complaint of left foot pain exacerbated by activities such as 
walking and standing.  As indicated below, his left foot pain 
has been attributed, in part, to his dermatitis scarring for 
which a separate 10 percent rating has been assigned for 
functional impairment of the foot.  Thus, his left foot pain 
symptoms have been recognized and compensated.  The medical 
evidence, however, does not include any clinical findings 
that would warrant higher initial evaluations for his status-
post stress fracture of the left third metatarsal head.  The 
benefit of the doubt rule does not apply as the preponderance 
of the evidence is against his claim.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

Dermatitis with scarring

Historically, the veteran was provided an in-service profile 
for chronic foot dermatitis, keratoderma and secondary foot 
infections.  An October 2000 dermatology consultation showed 
beginning eczema of the hands, and large, 45 cm. plaques on 
the dorsum of his feet with scaling and excoriated areas.  
His condition was assessed as "Eczema ~ Allergic Contact 
Dermatitis vs. Irritant Dermatitis questionably secondary to 
impetiginization." 

The veteran's May 2001 pre-discharge VA examination noted his 
report of eczema involving the hands and feet manifested by 
itching, rash, pain, flaking and blistering.  Physical 
examination demonstrated extensive eczematous changes and 
lichenification of both feet and ankles with slight 
eczematous changes in the palms of both hands.  The 
appearance of the veteran's left ankle joint was abnormal due 
to eczematous changes and healing scars from previous 
cellulitis pustules.  Both ankles demonstrated normal but 
painful range of motion.  The examiner commented that the 
veteran was unable to tolerate close fitting boots due to 
cellulitis development.

In a January 2002 rating decision, the RO granted service 
connection for "bilateral chronic foot dermatitis" and 
assigned an initial 10 percent evaluation under DC 7806.  The 
RO denied service connection for dermatitis on the hands 
finding that eczema of the hands was not found in service, 
despite noting that the May 2001 pre-discharge VA examination 
showed "the presence of eczematous changes in the feet, 
ankles and palms on examination."  (emphasis added).

In a September 2002 statement, the veteran reported 
persistent eczema, itching and pain of his feet.

A December 2002 VA clinical record noted that the veteran's 
prescription for Kenalog had run out 8 weeks previous.  
Examination of the feet disclosed scaly, thickened skin of 
both feet with no signs of acute infection or obvious 
excoriation.

A December 2003 VA examination report found that the 
veteran's skin disease of the feet involved "ulceration, 
exfoliation, crusting, induration of more than six square 
inches, inflexibility of more than six square inches, 
hyperpigmentation of more than six square inches and abnormal 
texture of more than six square inches.  The skin condition 
results in limitation of motion, which is scar[r]ing causing 
limits flexion of phalanges.  The skin lesions are associated 
with systemic disease of severe chronic dermatitis."  
(emphasis added).  The skin lesions did not manifest in 
connection with a nervous condition, and covered 2% of the 
whole body.  The veteran had painful foot motion bilaterally 
with limitations in standing and walking.  Photographs of the 
feet and hands from that examination are associated with the 
claims folder.

In a January 2004 rating decision, the RO redesignated use of 
the diagnostic code used to evaluate the veteran's chronic 
dermatitis, finding that an "increased" evaluation could be 
provided by separately providing 10 percent evaluations for 
scarring for each foot under DC "7806-7801."  At that time, 
the RO "continued" a 10 percent rating for scarring of the 
right foot due to chronic dermatitis (formerly evaluated as 
bilateral chronic foot dermatitis), and "granted service 
connection" for scarring of the left foot due to chronic 
dermatitis, assigning a 10 percent rating effective 
October 28, 2003.

A VA clinical record in June 2004 described dry, scaly 
erythematous areas on the veteran's hands and feet without 
signs of infection.

In February 2005, the veteran testified to chronic dermatitis 
involving the hands and feet which was exacerbated during 
winter months.  His dermatitis caused peeling, cracking and 
bleeding of his hands and feet which never completely healed.  

An August 2006 VA clinical record described thick, 
lichenified plaques with significant scales on the dorsal 
feet with significant web space maceration.  In February 
2007, examination of the veteran's feet demonstrated 
bilateral hyperpigmented areas on the dorsum of the feet, 
cracking/fissures on the palmar aspects of the feet, and 
hypopigmented areas on the hands absent cracking or fissures.

On VA compensation and pension examination in May 2007, the 
veteran's feet were described as having reticular 
hyper/hypopigmentation with linear fissuring and maceration 
of the toe webs.  In an addendum, the VA examiner opined that 
the veteran had moderately severe pain associated with his 
dermatitis that altered his gait and increased his foot pain 
in a separate and distinct manner than his service connected 
stress fracture.  Photographs of the hands and feet accompany 
the examination report.

The regulations for evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised regulations may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, the Rating Schedule provided a 10 
percent rating under DC 7806 for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface of 
extensive area.  A 30 percent rating was assigned for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A maximum 50 percent rating was 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, DC 7806 
(effective prior to August 30, 2002).

Notably, the criteria of DC 7806 evaluated dermatitis, in 
part, based upon the extent of "areas" involved, both 
exposed and non-exposed.  There was no language in the 
regulatory criteria, nor is there any precedential authority, 
for separately evaluating dermatitis involving the hands and 
feet.  

Effective August 30, 2002, the Rating Schedule provides a 
10 percent rating under DC 7806 for eczema affecting at least 
5 percent but less than 20 percent of the entire body or 
exposed areas of the body or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 weeks during the 
past 12-month period.  A 30 percent rating is assigned under 
the revised DC 7806 for eczema affecting 20 to 40 percent of 
the entire body or exposed areas of the body or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  A 
maximum 60 percent rating is assigned for eczema affecting 
more than 40 percent of the entire body or exposed areas of 
the body or requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  See 38 C.F.R. 
§ 4.118, DC 7806 (effective after August 30, 2002).

Notably, the new criteria explicitly contemplate evaluating 
eczema as a systemic disease based, in part, upon the 
percentages of affected exposed and non-exposed areas.  Thus, 
separate ratings would not be provided for dermatitis 
involving separate body parts but, rather, the rating would 
be based upon the cumulative area encompassed by the 
dermatitis.

On review of the record, the Board notes that it must deviate 
from the RO's use of diagnostic codes in this case.  In such 
situation, the Board has an obligation to provide reasons and 
bases for this deviation.  Pernorio, 2 Vet. App. at 629.

In the Board's opinion, the medical evidence demonstrates 
that the veteran's chronic dermatitis is a systemic condition 
affecting the hands and feet.  See VA examination report 
dated December 2003.  The Board finds that the veteran 
initiated an appeal on the initial rating for his chronic 
dermatitis involving his feet and, as found by the Board's 
July 2005 decision, also involves his hands.  As reflected by 
the rating criteria in effect prior to and after August 30, 
2002, the Board must evaluate the veteran's chronic 
dermatitis, involving the hands and feet, under DC 7806 as a 
single disease entity based upon the extent and severity of 
its involvement of the exposed and non-exposed bodily areas.  

In the Board's opinion, the lay, medical and photographic 
evidence in this case demonstrates that the veteran's service 
connected chronic dermatitis meets the criteria for a 30 
percent rating under the version of DC 7806 in effect prior 
to August 30, 2002.  In this respect, the veteran's service 
connected chronic dermatitis has been demonstrated by 
ulceration, extensive lesions and scaling of the feet with 
less extensive erythematous patches of the hands since his 
discharge from service.

The preponderance of the evidence, however, is against a 
higher rating still under the old criteria.  In this respect, 
the medical evidence does not show that the veteran 
demonstrates systemic or nervous manifestations which must be 
present to warrant a higher rating.  In fact, the VA examiner 
in December 2003 specifically found no evidence of nervous 
manifestations.  Furthermore, there is no medical description 
that the dermatitis condition is exceptionally repugnant.  
While the Board is not competent to render medical 
conclusions on its own, its lay review of the photographic 
evidence does not lead it to the conclusion that exceptional 
repugnance has been shown.

The Board further finds that an initial rating greater than 
30 percent is not warranted under the version of DC 7806 in 
effect since August 30, 2002.  The veteran's chronic 
dermatitis is limited to involvement of his feet, ankles and 
hands and, as such, does not affect more than 40 percent of 
the entire body or exposed areas of the body.  His symptoms 
have been treated with courses of antibiotics, salves and, 
occasionally, Kenalog injections.  However, the record does 
not demonstrate that treatment for the veteran's skin 
disorder has required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for any 12-month period.  Thus, the criteria for a 
higher rating still under DC 7806 in effect since August 30, 
2002 is not warranted.

The Board also is aware that separate disability evaluations 
are available for scars.  It is also a well-established 
principle that, when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes, as long as 
the claimant is not compensated twice for the same 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993); 38 C.F.R. § 4.14.

In this case, the RO assigned a compensable rating for 
scarring of each foot based upon scarring causing limitation 
of motion under the new criteria of DC 7801.  Scarring with 
limitation of motion is not contemplated in the criteria of 
DC 7806.  Thus, there is no prohibition in separately rating 
the effects of the scarring disability.

The criteria in effect prior to August 30, 2002 provided a 
maximum 10 percent rating under DC 7804 for a scar that was 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118.  DC 7803 provided for a 10 percent rating 
for a scar which was superficial and poorly nourished with 
repeated ulceration.  A scar could also be rated based upon 
limitation of function of the part affected under DC 7805.

Under the revised criteria in effect since August 30, 2002, a 
10 percent rating is provided for scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters); a 20 percent rating is warranted for area or 
areas exceeding 12 square inches (77 square centimeters).  A 
30 percent rating is warranted for an area or areas exceeding 
72 square inches (465 square centimeters).  Lastly, a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  Scars that are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, DC 7801.

Additionally, DC 7802 provides a 10 percent rating for a 
superficial scar, other than the head, face or neck, that 
does not cause limited motion in an area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  DC 
7803 provides a 10 percent rating for an unstable superficial 
scar.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  DC 7804 
provides a 10 percent rating for superficial scars painful on 
examination.

As evidenced by the service medical records, the May 2001 
pre-discharge VA examination and the veteran's lay 
observations, the veteran's skin lesions of the feet were 
present at the time of his separation from service.  The May 
2001 pre-discharge examination stated that cellulitis 
development on the feet, which was also described as healing 
scars, prevented the veteran from tolerating close fitting 
boots.  The December 2003 VA examination found that the 
veteran's dermatitis had caused skin lesions and scarring 
which limited flexion of his phalanges.  The August 2007 VA 
examiner found an alteration in the veteran's gait due to 
moderately severe dermatitis pain.

The Board is convinced from the record that the veteran's 
scarring of the left foot has been present since the 
veteran's separation from service, and that such scarring has 
resulted in mild functional impairment of use of the left 
foot.  Given the RO's use of diagnostic codes in this case, 
the Board finds no rational reason why a 10 percent rating 
for left foot scarring should not be awarded under DC 7805 
effective to the date of claim.

However, the Board can find no basis for an initial rating 
greater than 10 percent for either foot under the pertinent 
diagnostic codes.  In this respect, the tenderness, 
painfulness, and healing characteristics with ulceration is 
already contemplated in the evaluation for dermatitis under 
DC 7806.  Thus, any further consideration of the old or new 
DC's 7803 and 7804 would result in impermissible pyramiding 
under 38 C.F.R. § 4.14.

As shown by the lay and medical evidence, the veteran's 
scarring of both feet does cause some functional impairment, 
primarily some limitation in phalanges flexion and an 
alteration in gait due to severe dermatitis pain.  However, 
the VA examiner in October 2003 also noted that there were no 
signs of abnormal weight bearing.  On this record, the Board 
can find no basis to assign a higher rating still based upon 
functional limitation of use of the feet.

In so deciding, the Board has based this grant, in part, upon 
the veteran's credible and competent statements describing 
the visible characteristics of his dermatitis with scarring 
and their effects on his activities of daily living and work.  
The medical findings of record, however, greatly outweigh his 
lay statements as it pertains to further compensation still.  
The benefit of doubt rule does not apply as the preponderance 
of evidence is against claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

Extraschedular consideration

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities on his work and 
activities of daily living.  However, the Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Duty to Notify and The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice 
in August 2006 following the grant of service connection in 
this case.  This letter advised him of how VA determines 
disability ratings according to title 38 Code of Regulations, 
Part 4.  He was advised that the RO considered evidence 
concerning the nature and symptoms of the condition, severity 
and duration of the symptoms, and the impact of the condition 
and symptoms on his employment.  Examples of evidence the 
veteran should provide included information about on-going 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; and a statement discussing her disability 
symptoms from people who have witnessed their effects.  See 
generally Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, although additional notice was not required per Dingess 
or Vazquez-Flores (which pertains to increased rating 
claims), the RO did provide additional notice to ensure 
complete development of the claims.  As evidenced by the 
veteran's statements of record, and his reports of 
symptomatology to VA physicians, the veteran's has actual 
knowledge of the evidentiary requirements so that 
adjudication of the claims at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his VA medical records.  The 
veteran was afforded several VA examinations during the 
appeal period, most recently in August 2007.  There is no lay 
or medical evidence suggesting an increased severity of 
symptoms to the extent that a higher rating may still be 
possible.  Thus, there is no duty to provide further medical 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

The claim for a higher initial rating for status-post stress 
fracture of the left third metatarsal head is denied.

The claim for an initial rating greater than 10 percent for 
scarring of the right foot is denied.

The claim for an initial 10 percent rating for scarring of 
the left foot effective to the date of claim is granted, but 
the claim for a higher rating is denied.

The claim for an initial rating 30 percent rating for chronic 
dermatitis is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


